internal_revenue_service department of the treasury number release date index number 280g washington dc person to contact telephone number refer reply to cc tege eb ec-plr-102698-02 date may taxpayer date date date dollar_figurea b c d e x y z dear this letter is in response to your letter requesting rulings under sec_280g of the internal_revenue_code specifically you requested a ruling that neither the approval confirmation nor implementation of taxpayer’s reorganization plan plan constitutes a change in the ownership or effective_control of taxpayer or in the ownership of a substantial portion of taxpayer’s assets within the meaning sec_280g and sec_4999 of the code this ruling affects the determination of whether any options severance payments and warrants are subject_to sec_280g and sec_4999 of the code the facts as represented by taxpayer are as follows plr-102698-02 on date taxpayer filed a voluntary petition for relief under chapter of the bankruptcy code with the united_states bankruptcy court a creditor’s committee was not appointed on date the bankruptcy court confirmed the plan the plan resulted from negotiations between taxpayer’s largest creditors comprised of institutions holding senior notes issued by taxpayer with an aggregate face_amount of dollar_figurea former senior note holders and x pursuant to plan taxpayer as reorganized issued a single class of common_stock to former senior note holders and x plan also provided for the issuance of common_stock to y and z executive management however through negotiations with the former senior note holders and x executive management received vested stock_options in lieu of common_stock pursuant to plan the former senior note holders were issued shares representing b of the total fair_market_value and total voting power of the common_stock of taxpayer one former senior note holder received greater than of the total fair_market_value and voting power of taxpayer’s common shares after the reorganization x receive shares representing c of the total fair_market_value and total voting power of the common_stock of taxpayer after the reorganization the shares of common_stock that each senior note holder and x received under plan were worth substantially less than the face_amount of their respective claims against taxpayer pre-reorganization common_stock preferred_stock and notes of taxpayer were cancelled under plan plan which was approved by a majority of taxpayer’s board_of directors the old board provided for all existing directors of taxpayer and each of taxpayer’s subsidiaries to resign as directors as of the effective date of plan plan further provided that the board_of directors of taxpayer after the reorganization the new board would consist of up to seven directors six of whom were nominated by the former senior note holders and one who was nominated by x executive management remain as co-chief executive officers of taxpayer the former senior note holders any transferee of a former senior note holder together stockholders taxpayer and x entered into a stockholders agreement as to the management of taxpayer and stockholders’ ownership of taxpayer’s common_stock the stockholder’s agreement provides voting agreements with respect to the election and removal of new board the modification of charter agreements and a corporate_liquidation or a change in voting power the taxpayer is aware of no other arrangements formal or informal under which the former senior note holders or x will act together as a group to control the management and policies of taxpayer pursuant to plan the management and retention bonus plan in effect before the reorganization was assumed by taxpayer and amended to clarify that the reorganization did not constitute a change in control as otherwise defined in the retention plan that would trigger benefits under the retention plan plan also provides for a warrant and an option plan the warrant agreement as adopted to provide a plr-102698-02 distribution of warrants to holders of taxpayer’s preferred_stock interests to induce such holders to vote in favor of plan each warrant may be exercised for one share of common_stock in taxpayer at a stated price subject_to adjustments as provided in the warrant agreement the warrants are exercisable beginning on the last day of the third month following the effective date of plan and ending on the fifth anniversary of such date both the warrants and any shares issued on exercise of a warrant are subject_to certain restrictions on transfer but are otherwise nonforfeitable the option plan provides for the granting of stock_options to senior management only executive management may not participate in the option plan pursuant to plan existing severance agreements with senior management and existing employment agreements with executive management were assumed and amended to provide certain limitations on the receipt of severance benefits amended employment agreements the amended employment agreements generally provide for the forfeiture of severance benefits if a member of executive management is terminated for cause or voluntarily terminates employment prior to date or prior to the earlier of the sale of all or substantially_all of taxpayer’s assets or stock however severance benefits are payable to a member of executive management on any voluntary or involuntary termination of employment except for cause disability or death occurring on or after date the severance benefits payable to executive management are comprised of months of salary continuation and months of continuation of insurance these provisions were intended to provide an incentive for executive management to remain with taxpayer through the effective date of the reorganization and for at least four months thereafter as the date date has passed executive management is currently entitled to receive severance on any subsequent termination of employment unless on account of death disability or for cause the amended employment agreements also provide for a grant of immediately vested stock_options options to executive management if exercised these options would represent approximately d of the total shares of taxpayer’s common_stock these options were granted in lieu of the issuance of shares of taxpayer’s common_stock as reflected in plan sec_280g of the code provides that no deduction will be allowed for any excess_parachute_payment sec_280g defines excess_parachute_payment as an amount equal to the excess of any parachute_payment over the portion of the base_amount allocated to such payment sec_280g of the code defines parachute_payment as any payment in the nature of compensation to or for the benefit of a disqualified_individual if i such payment is contingent on a change in the ownership or effective_control of the corporation or in the ownership of a substantial portion of the assets of the corporation and ii the aggregate present_value of the payments in the nature of compensation to or for the benefit of such individual which are contingent on such change equals of exceeds an amount equal to three times the base_amount plr-102698-02 sec_4999 of the code imposes on any person who receives an excess_parachute_payment a tax equal to percent of the amount of the payment sec_1_280g-1 of the proposed income_tax regulations published in the federal_register on date fed reg big_number the proposed_regulations provides guidance concerning parachute payments the proposed_regulations were amended and clarified on date with the publication of sec_1_280g-1 of the proposed income_tax regulations the proposed_regulations in the federal_register fed reg big_number q a-27 a of sec_1_280g-1 of the proposed_regulations provides that a change in the ownership or control of a corporation occurs on the date that any one person or more than one person acting as a group acquires ownership of stock of the corporation that together with stock held by such person or group possesses more than percent of the total fair_market_value or total voting power of the stock of such corporation q a-27 b provides that persons will not be considered to be acting as a group merely because they happen to purchase or own stock of the same corporation at the same time or as a result of the same public offering however persons will be considered to be acting as a group if they are owners of an entity that enters into a merger consolidation purchase or acquisition of stock or similar_business transaction with the corporation if a person including an entity shareholder owns stock in both entities that enter into a merger consolidation purchase or acquisition of stock or similar transaction such shareholder is considered to be acting as a group with other shareholders in an entity only to the extent of his ownership in that entity prior to the transaction giving rise to the change and not with respect to his ownership_interest in the other entity q a-27 c provides that sec_318 applies to determine stock ownership q a-28 a provides in part that a change_of effective_control of a corporation is presumed to occur on the date that either any one person or more than one person acting as a group acquires or has acquired during the 12-month_period ending on the date of the most recent acquisition by such person or persons ownership of stock of the corporation possessing percent or more of the total voting power of the stock of such corporation or a majority of the members of the corporation’s board_of directors is replaced during any 12-month_period by directors whose appointment or election is not endorsed by a majority of the members of the corporation’s board_of directors the presumption of q a-28 a and may be rebutted by establishing that the acquisition or acquisitions of the corporation’s stock or the replacement of the majority of the members of the corporation’s board_of directors does not transfer the power to control directly or indirectly the management and policies of the corporation from any one person or more than one person acting as a group to another person or group q a-28 d contains the same language as q a-27 b concerning when persons will be considered to be acting as a group q a-28 e contains the same language as q a-27 c concerning the application of sec_318 plr-102698-02 q a-29 provides that a change in the ownership of a substantial portion of a corporation’s assets occurs on the date that any one person or more than one person acting as a group acquires or has acquired during the 12-month_period ending on the date of the most recent acquisition by such person or persons assets from the corporation that have a total fair_market_value equal to or more than one third of the total fair_market_value of all of the assets of the corporation immediately prior to such acquisition or acquisitions for this purpose a transfer of assets by a corporation is not treated as a change in the ownership of the assets if the corporation transfers the assets to an entity in which immediately_after_the_transfer the shareholders of the corporation own a greater than percent interest by value or voting power see q a-29 b and example of q a-29 d q a-29 d contains that same language as q a-27 c concerning when persons will be considered to be acting as a group q a-29 e contains the same language as q a-27 c concerning the application of sec_318 the passive receipt of stock by a creditor under a bankruptcy plan_of_reorganization is essentially involuntary in that the creditors of the bankruptcy_estate typically would prefer that the debt be paid in cash rather than stock of the debtor the fact that plan_of_reorganization provides for the creditors to receive stock instead of cash is a function of the financial resources of the estate and is not indicative of any intention on the part of the creditors either singly or acting as a group to acquire control of the debtor pursuant to plan no person or persons acting as a group acquired ownership or more than percent of the total fair_market_value or total voting power of taxpayer although e one of the former senior note holders acquired more than of the total voting power of the stock of taxpayer the presumption of an effective change in control is rebutted by the facts of the reorganization the facts as submitted by taxpayer indicate that the reorganization will not transfer to e the power to control the management and policies of taxpayer and that e will not act to control the management and policies of taxpayer the facts also indicate that the composition of the board_of directors after the reorganization was agreed upon by old board pursuant to plan no change in ownership of a substantial portion of the assets of taxpayer occurred as a result of the reorganization of taxpayer based on the above described facts and representations we rule as follows neither the approval confirmation nor implementation of plan constitutes a change in the ownership or effective_control of taxpayer or in the ownership of a substantial portion of taxpayer’s assets within the meaning of sec_280g and sec_4999 of the code and the options granted to executive management the severance payable to plr-102698-02 executive management and the warrants are not subject_to the provisions of sec_280g and sec_4999 of the code except as specifically ruled on above on opinion is expressed or implied concerning the tax consequences of any aspect of the transaction or item discussed or referenced above this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent the taxpayer should attach a copy of this ruling to any_tax return to which it is relevant sincerely robert misner senior technical reviewer office of executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities enclosure copy for purposes
